Exhibit 10.8

 

Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was Filed Separately With The Securities And Exchange Commission.

 

 

 

 

 

 

 

 

 

 

Brand and Trademark License Agreement

 

 

by and between

 

Davi LUXURY BRAND GROUP INC.

 

and

 

LG Household and health care, ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

September 4, 2012



1

 



 

Brand and Trademark License Agreement

 

This Brand and Trademark License Agreement (“Agreement”), dated September 4,
2012, is made and entered into by and between:

 

Davi Luxury Brand Group Inc., a corporation incorporated under the laws of the
State of Nevada, having its principal office at 9426 Dayton Way, Beverly Hills,
California 90210, United States of America ("Licensor"); and

 

LG Household and Health Care, Ltd., a corporation organized and existing under
the laws of the Republic of Korea, having its principal office at LG
GwangHwaMoon Building, 92, Sinmunno 2-ga, Jongno-gu, Seoul 110-062, Korea
("Licensee")

 

The Licensor and Licensee are collectively referred to as the “Parties” and
individually as the “Party.”

 

RECITALS

 

WHEREAS, Licensor has developed a line of skincare products under the brand name
“Davi”, including the Licensed Products (as defined below);

 

WHEREAS, Licensee is engaged in the manufacture, distribution, sale and
marketing of cosmetic, skin care and healthcare products; and

 

WHEREAS, Licensee desires to be granted, and Licensor desires to provide
Licensee with, an exclusive license to manufacture and sell the Licensed
Products in the Territory (as defined below) pursuant to the terms and
conditions of this Agreement.

 

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the Parties agree as follows:

 

2

 



1. DEFINITIONS

 

The following terms shall have the following meanings for purposes of this
Agreement:

 

“Effective Date” shall have the meaning set forth in Section 12 of this
Agreement.

 

“Improvements” shall mean any modification to or improvement or enhancement of
the Licensed IP which is made or developed by either Party during the term of
this Agreement and is used, or is contemplated to be used, by such Party in
commercial production of the Licensed Products.

 

“Korea” shall mean the Republic of Korea.

 

"Licensed IP" shall mean any and all technology and know-how, whether patented
or not, which presently has been developed or is owned by Licensor relating to
the design, manufacture, sale and quality inspection of the Licensed Products,
designs and documentation related thereto, information on the set-up and
operation of the plant for manufacturing the Licensed Products (if applicable),
machinery and equipment, information and data for quality inspection of the
Licensed Products, and product ingredients and recipes, which shall include any
and all intellectual property registered or applied for registration in the
Territory including, without limitation, (i) patents, applications for patents
and reissues, divisions, continuations, renewals, re-examinations,
interferences, extensions and continuations-in-part of patents or patent
applications; (ii) copyrights, copyright registrations and applications for
copyright registration; (iii) designs, design registrations, and design
registration applications; (iv) trade names, business names, corporate names,
domain names, website names and world wide web addresses, common law
trade-marks, trade-mark and service mark registrations, trade-mark and service
mark applications, common law trade-marks and service marks, trade dress and
logos, and the goodwill associated with any of the foregoing; and (v) trade
secrets, know-how (as well as any future statutory rights based on such
know-how), inventions (as well as any future statutory rights based on such
inventions), product data, processes, procedures, databases, models and other
proprietary information and rights (whether or not patentable). The Licensed IP
shall include, without limitation, the intellectual property patented,
registered or applied for registration/patenting that are listed in Schedule A
attached hereto; it being understood that the list in Schedule A will be
expanded from time to time as the range of Licensor’s intellectual property
patented, registered or applied for registration/patenting is expanded.

 

"Licensed Products" shall mean cosmetic products, skin care products, fragrance
products, hair care products, bath, body and personal care products and other
product lines that bear the “Davi” Trademark(s), and any other products that are
to be manufactured, imported, exported, distributed, marketed and/or sold by
Licensee, in each case, bearing the Trademark(s) or other trademark(s) agreed
between the Parties, including, without limitation, (i) those products that are
listed in Schedule B attached hereto, and (ii) the LGC Products; it being
understood that the list in Schedule B will be expanded, from time to time, as
the range of the products bearing the “Davi” Trademark(s) is expanded.

 

3

 



“LGC Products” shall mean any and all products (which, for the avoidance of
doubt, shall not be limited to cosmetics and skincare products) that Licensee
elects to design, develop, manufacture, sell and/or distribute using or based on
patents, patent applications, copyrights, copyright applications, know-how,
technologies, designs, design registrations, trade secrets or any other
intellectual property owned by or otherwise obtained by Licensee but at the same
time bearing the Trademark(s). Licensee agrees that it shall only design,
develop, manufacture, sell and/or distribute LGC Products that are permitted to
use, and be associated with the Trademarks pursuant to this Agreement.

 

"Net Sales" shall mean all amounts invoiced by Licensee to its retail customers,
wholesalers or other outlet types, resellers, distributors and end-customers in
the Territory in respect of the Licensed Products, less VAT/sales taxes,
returns, cash discounts and invoiced rebates (including any department store
margin) in accordance with the International Financial Reporting Standards
(IFRS).

 

"Raw Materials" shall mean the raw materials required in manufacturing the
Licensed Products.

 

“Territory” shall mean Asia, which for the avoidance of doubt, shall include
Korea, The Peoples’ Republic of China, Taiwan, Japan, and the Southeast Asian
countries (including, without limitation, the member countries of ASEAN), but
shall not include the Middle East countries, Australia, New Zealand and India.

 

"Trademarks" shall mean the trademarks defined under the Licensed IP, which
include, without limitation, the trademarks specified in Schedule A attached
hereto.

 

2. GRANT OF EXCLUSIVE LICENSE

 

2.1 Licensor hereby grants to Licensee for the term of this Agreement an
exclusive license to manufacture, use, sell, offer for sale, distribute, market,
import, export, or otherwise dispose of and exploit the Licensed Products in the
Territory subject to certain rights previously granted by Licensor to other
third parties prior to the date hereof, which are set forth in Schedule C,
further subject to the representation and warranty of Licensor contained in the
proviso set forth in Section 2.3 below.

 

2.2 Licensor hereby also grants to Licensee for the term of this Agreement an
exclusive license to use the Trademarks in connection with the manufacture,
import, export, distribution, marketing and sale of Licensed Products, subject
to certain rights previously granted by Licensor to other third parties prior to
the date hereof, which are set forth in Schedule C, further subject to the
representation and warranty of Licensor contained in the proviso set forth in
Section 2.3 below. Licensee is permitted to use the Trademarks on Licensee’s
goods and products including, without limitation, packaging, labels, promotion
materials, advertising, signage, and other materials necessary to manufacture,
use, sell, offer for sale, distribute, market, import, export, or otherwise
dispose of and exploit the Licensed Products.

 

4

 



2.3 For the avoidance of doubt, for the term of this Agreement Licensor shall
not directly or indirectly in any way extend the term of any license, trademark,
or distribution rights granted to any third parties prior to the date hereof;
provided, however, that Licensor represents and warrants to Licensee that none
of the terms and conditions contained in or associated with any such rights
previously granted by Licensor to other third parties and set forth in Schedule
C shall prohibit, restrict or otherwise limit: (i) Licensee’s ability to
manufacture, use, sell, offer for sale, distribute, market, import, export, or
otherwise dispose of and exploit the Licensed Products in the Territory, (ii) to
use the Licensed IP as contemplated in this Agreement, or (iii) to conduct its
business or otherwise perform under this Agreement. Licensor shall provide full
support in connection with the execution of a distribution agreement between
Licensee with Korean Air as set forth in Schedule C.

 

2.4 Solely for the purpose of effecting the manufacture, import, export,
distribution, marketing or sale of Licensed Products, Licensee shall have the
right to grant a sublicense for the Licensed IP (including the Trademarks) to
its affiliates, subsidiaries, subdistributors and third-party OEM manufacturers;
provided that Licensee shall remain responsible for such sublicensee’s
compliance with all obligations under this Agreement, and any action by a
sublicensee that would, if conducted by Licensee, be a breach of this Agreement
by Licensee shall be deemed to be a breach of this Agreement by Licensee.

 

2.5 Licensor shall use all reasonable best efforts, at all times, to prevent any
on-line or off-line sale of any and all products bearing the Trademark(s) into
the Territory by Licensor, its affiliates, its other licensees or its other
distributors outside the Territory.

 

2.6 Any and all rights not expressly granted by Licensor pursuant to this
Agreement, shall be specifically and expressly reserved to Licensor, unless
there is an agreement or instrument in writing signed by the Parties to the
contrary.

 

2.7 Licensee covenants to use its commercially reasonable efforts to maximize
the sales of Licensed Products in the Territory consistent with all provisions
of this Agreement and the image and reputation of the Trademarks.

 

5

 



3.PROVISION OF THE LICENSED IP AND BRAND IMAGE SUPPORT

 

3.1. Licensor shall disclose and provide to Licensee the Licensed IP in
accordance with a time schedule reasonably requested by Licensee from time to
time, in sufficient scope and detail to enable Licensee to effectively
manufacture and market the Licensed Products.

 

3.2 If requested by Licensee, Licensor agrees to assist Licensee in procuring
from third party vendors, the Raw Materials.

 

3.3 To the extent Licensor elects to develop, introduce or launch new products
or product lines other than the cosmetic products and the skincare products in
any location, Licensor agrees to reasonably consult in advance with Licensee at
the development and design stage so that Licensee may provide meaningful input
at such stage for the purpose of supporting, sustaining and improving the brand
image of, or associated with, the Trademark(s).

 

3.4 To the extent Licensor seeks to license any and all cosmetic products, skin
care products, and other products lines bearing the Trademark(s) outside of the
Territory, Licensor shall first consult with Licensee so as to ensure that such
licensing does not harm or contradict the global brand image of “DAVI” as a
premium, luxury brand and obtain Licensee’s consent; provided that, Licensee
shall not unreasonably delay or withhold its consent as long as such licensing
is not expected to reasonably affect the global brand image of “DAVI” as a
premium, luxury brand.

 

3.5 In the event that Licensor seeks to engage in any Change of Control
Transaction, Licensor shall give a notice to Licensee reasonably in advance and
Licensee shall have the right of first look for a period of thirty (30) days
from the receipt of such notice to explore a potential transaction with
Licensor.

 

For the purpose of this Agreement, “Change of Control Transaction” means (a) any
proposal, offer, inquiry or indication of interest, whether written or
otherwise, with respect to a merger, joint venture, partnership, consolidation,
dissolution, liquidation, tender offer, exchange offer, recapitalization,
reorganization, share exchange, business combination or similar transaction
involving Licensor or any third-party acquisition, which if consummated would
result in any party (i) becoming the beneficial owner of 50% or more of the
total voting power of the equity securities of Licensor or 50% or more of the
total assets of Licensor or (ii) acquiring the power or ability to appoint a
majority of the directors to the board of directors of Licensor through
ownership of voting shares, or by contract, or otherwise, or (b) any issuance of
new voting shares in a single transaction (other than rights offering to
existing shareholders) in an amount greater than 20% of the then currently
outstanding voting shares.

 

6

 



4. IMPROVEMENTS

 

4.1 During the term of this Agreement, Licensor shall disclose to Licensee any
and all of its own Improvements upon receipt of Licensee’s written request.
Improvements by Licensor disclosed to Licensee shall be deemed included in the
Licensed IP under this Agreement.

 

4.2 All Improvements conceived, created or otherwise developed by Licensee,
derived or resulting from the Licensed IP shall be owned by Licensee and shall
be the sole property of Licensee. For the avoidance of doubt, the Licensee shall
have sole discretion in determining the manufacturing process, formulae, recipe
and ingredients for the Licensed Products to be sold in the Territory, provided
that such determination is in compliance with the relevant regulatory
requirements in the Territory. In the event Licensor wishes to import, export,
distribute, market, sell, offer to sell or license products incorporating such
Improvements outside of the Territory, the Parties shall engage in a good faith
discussion to enter into one or more separate definitive agreements (including,
without limitation, a sale and purchase agreement or a technical license
agreement) pursuant to which Licensor may purchase or acquire the license to the
Improvements from Licensee.

 

4.3 During the term of this Agreement, Licensee shall have the right and
discretion to determine the “place of origin” of the Licensed Products to be
sold in the Territory. To the extent requested by Licensee in writing, Licensor
shall use all commercially reasonable efforts to make Improvements and/or
otherwise change, alter or replace the ingredients or the “place of origin” of
such ingredients to effect the preferred “place of origin” for such Licensed
Products.

 

5. CERTAIN RULES AND OBLIGATIONS REGARDING THE USE OF TRADEMARKS

 

5.1 Licensor is and shall remain the sole owner of the Trademarks, and the use
of the Trademarks by Licensee in the Territory shall inure to the benefit of
Licensor. Licensee shall not contest or challenge the validity, ownership, title
or registration thereof. Licensee agrees that it will, at no time, use or
authorize the use of any trademark, service mark, trade name, design, logo or
other designation identical with, arguably similar to or incorporating the
Trademarks, and will not apply for registration of any trademark in its name,
regardless of the types of goods/services covered by such registration, that
would adversely affect the ownership of the Trademarks, nor file any document
with any governmental authority, in the Territory or elsewhere, to take any
action that would adversely affect the ownership of the Trademarks. Licensee
shall not represent at any time that it has any right or title in and to any of
the Trademarks other than the license granted herein, and Licensee agrees not to
do or cause to be done any act which may in any way adversely affect or impair
the right or title of Licensor in the Trademarks.

 

5.2 Licensee agrees to adhere to the quality control standards and other
trademark guidelines and policies that have been adopted by Licensor in its
business operations as set forth in Schedule D attached hereto (hereinafter,
“Quality Standard”), including with respect to the nature and quality of all
products or services sold or otherwise disposed of by Licensee in commerce and
covered by the Trademarks. Such Quality Standard (which may be amended from time
to time with prior notice to Licensee to the extent that such amendments would
not materially and adversely affect the terms and conditions of this Agreement
or the ability of Licensee to manufacture, import, export, distribute, market or
sell the Licensed Products in the Territory) shall be no greater than the
quality standards imposed by Licensor in general, and shall be at least equal in
quality to the most recent products (in the aggregate) sold by Licensor prior to
the date such standards are communicated to Licensee.

 

7

 



5.3 The representatives of Licensor and Licensee shall meet once a year at a
time and place mutually agreeable to the Parties to review the status of the
business operations contemplated under this Agreement and to inspect Licensee’s
goods that employ the Trademarks to determine that they are of the proper
quality.

 

5.4 The symbol “®” will be used immediately adjacent to each of the Trademarks
each and every time either of them appear or are used in the part of the
Territory where such Trademark(s) is registered so long as each such Trademark
is and remains a registered trademark, and the symbol “™” will be used
immediately adjacent to each of the unregistered Trademarks.

 

5.5 Before commencing the use of the Trademarks in connection with the Licensed
Products and promotional and packaging materials, Licensee shall notify, and
provide copies to, Licensor of artwork for, and samples of, promotional and
packaging materials that include the Trademarks.

 

5.6 This Section 5 shall not prevent Licensee from applying for and registering
trademark(s) that are conceived or adopted by Licensee independently of Licensor
and are conspicuously different from any of the registered or non-registered
trademarks that were used prior to the signing of this Agreement or are used
during the term of this Agreement by Licensor. Upon request from Licensee,
Licensor agrees to provide Licensee with its assistance for and in connection
with Licensee’s such trademark application.

 

5.7 With prior consultation with Licensee, Licensor may apply for and register
trademark(s) that are conspicuously different from any of the Trademarks but may
yet be associated with the brand image of the Trademarks (which, for the
avoidance of doubt, shall include brand images associated with grapes, wines and
wineries); provided that Licensor shall keep Licensee advised, in writing, of
its filing of a trademark application and the subsequent development of such
application and; provided, further, that Licensee shall be given the right of
first look for a period of ninety (90) days to review and consider such
trademarks (i) for inclusion into the scope of the Trademark(s) under this
Agreement or (ii) for licensing and use by Licensee under a separate license and
assistance agreement to be negotiated in good faith and mutually agreed upon and
entered into by Licensor and Licensee. Upon request from Licensor, Licensee
agrees to provide Licensor with its assistance for and in connection with
Licensor’s such trademark application.

 

8

 



6. ROYALTIES

 

6.1 Advance Royalty. In consideration of the right and license granted by
Licensor to Licensee hereunder, Licensee shall pay to Licensor a non-refundable
advance royalty of $250,000 (“Advance Royalty”), which payment shall be due and
payable within ten (10) business days from the date of this Agreement.

 

6.2 Earned Royalty. In consideration of the licenses and rights granted under
this Agreement, Licensee shall pay to Licensor an on-going royalty (the “Earned
Royalty”) that is based on the annual Net Sales of the Licensed Products. The
Earned Royalty shall be paid in US dollars according to the following rates:

 

(i)a rate of [***] percent ([***]%) of Net Sales of the Licensed Products within
the Territory up to the first US$[***]of annual Net Sales;

(ii)a rate of [***] percent ([***]%) of Net Sales of the Licensed Products
within the Territory between US$[***] US$[***] of annual Net Sales; and

(iii)a rate of [***] percent ([***]%) of Net Sales of the Licensed Products
within the Territory of US$[***] or higher or annual net sales.

 

Annual Net Sales shall be determined based on each calendar year’s Net Sales.
Earned Royalty payments under this Section shall be payable semi-annually, in
accordance with, and subject to, Section 8 below, commencing on the Effective
Date. Licensee shall furnish to Licensor royalty statements with such Net Sales
pursuant to Section 8 below, and such Net Sales shall be subject to an audit by
Licensor and/or its auditors pursuant to Section 7.1 below.

 

7. RECORDS AND ADJUSTMENTS

 

7.1 Licensee shall keep full, clear and accurate records with respect to all
Licensed Products manufactured and the Net Sales of the Licensed Products sold
within the Territory and shall furnish any information which Licensor may
reasonably prescribe from time to time to enable Licensor to ascertain the
proper royalty due hereunder. Licensor shall have the right through its
external, accredited auditors to make an examination, no more than once a year
following advance notice and during normal business hours, of all records and
accounts bearing upon the amount of royalty payable to it hereunder. If any
error or omission is revealed through the examination, which is reasonably
identified, explained and verified by the external auditors, Licensor shall
provide a written notice thereof to Licensee (which notice shall be delivered
within twelve (12) months from the date of the payment which included such
alleged error or omission). Adjustments shall be made within sixty (60) days
from the date of such written notice to compensate for any errors or omissions
set forth in the notice unless Licensee disputes any alleged error or omission
stated in the written notice by sending a written notice of dispute to Licensor.
In case Licensee disputes alleged error or omission, the Parties shall in good
faith attempt to resolve such disputes, and any dispute that cannot be resolved
to both Parties' mutual satisfaction shall be resolved in accordance with
Section 16.

 

7.2 No refund, credit or other adjustment of royalty payments shall be made by
either Party except as provided in this Section 7.

 

9

 



8. REPORTS AND PAYMENTS

 

8.1. Within ninety (90) days after the end of each semi-annual period ending on
June 30th and December 31th of each year, Licensee shall furnish to Licensor at
the address specified in Section 15.1 a statement, in a form reasonably
acceptable to Licensor, certified by a responsible officer of Licensee, showing
all Licensed Products which were sold within the Territory during such
semiannual period, the Net Sales of such Licensed Products and the amount of
Earned Royalties payable thereon.

 

8.2 Within such ninety (90) days mentioned in Section 8.1 above, Licensee shall
pay to Licensor at the bank account designated by Licensor from time to time the
Earned Royalties payable for such semiannual period as shown in the statement
required by Section 8.1 above, provided, that, Licensee shall have no obligation
to pay any Earned Royalties until and unless the aggregate amount of accrued
Earned Royalties actually exceed the Advance Royalty. In the event the aggregate
amount of accrued Earned Royalties exceeds the Advance Royalty, then the first
Earned Royalties payment to be made by Licensee to Licensor shall represent the
net amount of the accrued Earned Royalties minus the Advance Royalty, and all
other subsequent payments for Earned Royalties shall be paid in full in
accordance with this Agreement.

 

8.3 All payments under Agreement shall be made in US dollars. Any conversion to
US dollar shall be at T/T selling rate in effect at a reputable foreign exchange
bank in Korea on the date of payment.

 

8.4 All income taxes under Korean law required to be paid by each Party in
connection with this Agreement shall be for the account of such Party.

 

8.5 Any sum required under Korean law to be withheld by Licensee from royalty
payments hereunder shall be withheld and promptly paid by Licensee, and Licensee
shall provide Licensor with official tax receipts and other evidence of such
payments.

 

9. INTELLECTUAL PROPERTY RIGHTS

 

9.1 Licensor shall diligently file, prosecute and maintain the patents, patent
applications, trademarks, and registration of trademarks during the term of this
Agreement to fully protect the proprietary interests of the Licensed IP and/or
Trademarks. From time to time Licensee may request Licensor to file, prosecute
and maintain additional trademarks or intellectual property or register certain
trademarks or intellectual property with customs office or similar authorities
of enforcement, and such request shall not unreasonable rejected by Licensor.
Licensor shall, at its own expense, take all action necessary to perfect,
maintain, preserve, protect against infringement, defend the validity of and/or
renew any applicable title and/or interest in the Licensed IP and/or any
intellectual property rights set forth in this Agreement and transactions
contemplated hereby. Upon request by Licensee, Licensor shall cooperate with
Licensee in registering the license granted to Licensee hereunder to use
Trademarks and other intellectual property rights with the relevant authority.

 

10

 



9.2 In the event that any Party has reason to believe that a third party is or
may be infringing any of the Licensed IP and/or Trademarks, it shall notify in
writing the other Party of such alleged infringement.

 

9.3 Licensor shall have the right to decide, in its reasonable discretion,
whether or not to bring an action, at its own expense and risk, against the
infringement by a third party of the Licensed IP and/or Trademarks (provided,
that (i) Licensor shall provide full consideration of Licensee’s rights and
interests as the sole and exclusive licensee of the Licensed IP and Trademarks,
(ii) shall provide to Licensee a reasonable written disclosure of the
circumstances and action, and (iii) shall consult with Licensee before making
any decision). If Licensor decides to bring such action, Licensee shall provide
Licensor with such information/documents in its possession and assistance as are
reasonably necessary for Licensor to successfully pursue the legal proceedings.

 

9.4 For any infringement or suspected infringement of any Licensed IP by any
third party that has occurred or is taking place within the Territory, the
Licensee shall have the right to take any action with respect to such matter in
the event that the Licensor elects, pursuant to Section 9.3 above, not to take
any action whatsoever. In such case, the Licensee shall: (i) conduct any such
action, at its sole cost, as it shall deem necessary; and (ii) be entitled to
all damages and other sums that may be paid or awarded as a result any such
action.

 

10. CONFIDENTIALITY

 

10.1 For the term of this Agreement and for a period of three (3) years
thereafter, each Party shall keep any and all Confidential Information it
receives from the other Party under this Agreement, including without limitation
the Licensed IP, secret and confidential; provided, however, that the obligation
of each Party hereunder shall not apply to the Confidential Information that the
receiving Party can show:

 

(a)becomes part of the public domain through no fault of the receiving Party;

(b)was known to the receiving Party prior to the disclosure by the other Party;

(c)has been independently developed by the receiving Party without use of any of
the Licensed IP;

(d)the receiving Party rightfully and legally received from a third party having
no obligation to maintain the secrecy of such information; or

(e)is required by law or regulation to be disclosed; provided that the receiving
Party shall use its reasonable efforts to restrict the scope of such disclosure
and to obtain confidential treatment.

 

In addition the Licensed IP, “Confidential Information” also includes, but is
not limited to, the following: all nonpublic information concerning either
Party, its products or services, prospective products or services, research,
prices, discounts, costs, marketing plans, marketing techniques, market studies,
test data, client identities, client lists and records, suppliers, contracts,
business records and plans, and financial information.

 

10.2 Each Party agrees to use the Confidential Information only for the purpose
of this Agreement.

 

11

 



11. REPRESENTATIONS AND WARRANTIES; INFRINGEMENT OF THIRD PARTY’S INTELLECTUAL
PROPERTY RIGHTS; INDEMNIFICATION

 

11.1 Licensor represents and warrants that it has legitimate ownership of or the
right to use the Licensed IP (including, without limitation, all patents and
patent applications that have been duly filed and/or registered with the
relevant authorities) and that it has the full and lawful right, authority and
power to grant a license to Licensee as specified in Section 2.

 

11.2 Licensor represents and warrants that, to its knowledge after due and
reasonable inquiry, the use by Licensee of the Licensed IP and/or Trademarks
under this Agreement does not, and will not, infringe any patent rights, other
intellectual property rights, including but not limited to copyrights, or other
rights of any kind or nature of a third party (each a “Third Party IPR”).

 

11.3 In the event that the use of the Licensed IP and/or Trademarks by Licensee
under this Agreement is alleged to infringe any Third Party IPR, Licensor shall,
at its own discretion and expense, either defend any suit or action brought by
such third party, or obtain a license for or assignment of such Third Party IPR
in order to enable Licensee’s lawful use of the Licensed IP and/or Trademarks.
Licensor shall reimburse Licensee for all costs and expenses incurred by
Licensee in connection with any suits, proceedings or claims (including, but not
limited to, reasonable attorneys’ fees and disbursements) and any amount of
award in a final judgment (or settlement) entered against the Licensee based on
such suits, proceedings or claims and shall indemnify and hold Licensee and its
directors, officers, shareholders, employees, affiliates and agents harmless
from and against any and all damages or liabilities recognized under applicable
laws and regulations arising out of, or related to, directly or indirectly, the
infringement of any Third Party IPR or the breach of or the inaccuracy in any of
the representations and warranties contained in this Agreement.

 

11.4 Licensor shall promptly inform Licensee, in writing, of any side effects or
adverse reactions or suspected side effects or adverse reactions encountered by
or reported to it in connection with the Licensed Products or any of its
ingredients. Licensor shall indemnify and hold harmless Licensee, and, at
Licensee’s request, defend Licensee and its affiliates, directors, officers,
employees, agents, and customers from and against any loss, cost, liability, or
expense (including court costs and the reasonable fees and disbursements of
attorneys and other professionals) arising from or relating to any suit, claim
or action brought by a third party against Licensee as a result of such side
effects or adverse reactions; provided that the foregoing obligation of Licensor
shall not apply to the LGC Products except to the extent arising from or in
connection with any suit, claim or action in respect of the Trademarks borne by
such LGC Products.

 

11.5 Notwithstanding anything to the contrary contained herein, Licensor shall
indemnify, defend and hold Licensee and its directors, officers, shareholders,
employees, affiliates and agents harmless from all costs, expenses, damages,
claims, actions and legal fees resulting from third party claims and suits made
against Licensee arising out of or related to any death, personal injury or
damage to the property of a third party relating to any of the Licensed Products
manufactured by Licensee based on and in strict reference to the Licensed IP or
in accordance with the specifications/standards provided by Licensor, whether
based on strict liability, the Products Liability Act of Korea, negligence,
breach of warranty (express or implied), breach of contract or otherwise;
provided that the foregoing obligation of Licensor shall not apply to the LGC
Products except to the extent arising from or in connection with any suit, claim
or action in respect of the Trademarks borne by such LGC Products.

 

12

 



12. TERM

 

This Agreement shall come into force and effect upon the receipt by Licensor of
the Advanced Royalty (the date of the receipt by Licensee shall be the
“Effective Date”) and continue in full force and effect for a period of ten (10)
years (the “Initial Term”). Upon the expiration of the Initial Term, this
Agreement shall be automatically renewed for an additional ten (10) year term on
the same terms and conditions, unless the royalties received or to be received
by Licensor under Section 6 in respect of the final year of the Initial Term
falls below US$1 million.

 

13. TERMINATION

 

13.1 This Agreement may be terminated immediately by either Party by written
notice to the other Party in the event that:

 

(a)the other Party commits a material breach of this Agreement and fails to
remedy such breach within sixty (60) days after being notified of it;

 

(b)the other Party is incapable of performing any of its obligations under this
Agreement due to a force majeure as provided in Section 20.2 below for six (6)
consecutive months or for six (6) months out of any period of nine (9)
consecutive months;

 

(c)a bankruptcy, reorganization (in Korean “hoesa jungri”), composition (in
Korean “hwa eui”), dissolution or similar proceeding has been initiated by or
against the other Party, or its banking transactions have been suspended; or

 

(d)a third party, engaged in a business or activity which is in direct or
indirect competition with (or may otherwise adversely affect the business of)
the terminating Party or its affiliates, acquires the power or ability to
appoint more than half of the directors of the other Party, through ownership of
voting shares, or by contract, or otherwise.

 

13.2 This Agreement may be terminated upon mutual agreement between the Parties.

 

13.3 This Agreement may be terminated immediately by Licensee if any of the
registered trademarks set forth in Item 2 of Schedule A is revoked or cancelled
for any reason after the Effective Date.

 

14. CONSEQUENCE OF TERMINATION

 

14.1 Termination of this Agreement shall be without prejudice to the accrued
rights and liabilities of the Parties at the date of termination.

 

14.2 Upon termination of this Agreement, Licensee shall immediately cease to use
and exploit any of the Licensed IP and Trademarks in any manner whatsoever and
shall immediately deliver to Licensor all plans, drawings, written materials,
patterns or other tangible items or devices using or embodying the Licensed IP
or any portion thereof. The Parties shall consult in good faith with each other
for the purpose of determining the terms and conditions for the treatment of the
inventory of the Licensed Products after the termination of this Agreement.

 

13

 



15. NOTICE

 

15.1 Method of Notice. Any notice, request and other correspondence required or
permitted under or in connection with this Agreement shall be in writing and in
English and be delivered by personal service, courier, e-mail, facsimile
transmission or equivalent electronic communication means or by first class,
registered or certified mail, postage prepaid, to the following addresses:

 

If to Licensor, to:

 

Davi Luxury Brand Group Inc.

Address: 9426 Dayton Way, Beverly Hills,

California 90210, USA

Telephone: (310) 288-8393

Facsimile: (310) 288-0125

Attention: Chief Executive Officer

 

If to Licensee, to:

 

LG Household and Health Care, Ltd.

Address: LG GwangHwaMoon Building, 92,

Sinmunno 2-ga, Jongno-gu, Seoul 110-062 Korea

Telephone: (822) 6924-6062

Facsimile: (822) 6924-6068

Attention: Junsik Han, General Counsel

 

15.2 Notice Date. All notices and other communications shall be deemed received
upon actual receipt when personally delivered, upon delivery when sent by
e-mail, facsimile or equivalent electronic communication means, or upon the
expiration of the seventh (7th) day after being deposited in the mails, postage
prepaid, certified or registered mail, addressed to the Party at its address set
forth in Section 15.1 above.

 

15.3 Change of Address. Any Party may at any time change its address by
notifying the other Parties of such change in accordance with the procedures
provided in Section 18.1 above.

 

16. GOVERNING LAW AND ARBITRATION

 

16.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of Korea.

 

14

 



16.2 Arbitration. Any dispute that arises out of or in connection with this
Agreement or the interpretation hereof, including with respect to its existence,
validity or termination, so far as is reasonably possible, shall be settled
amicably through friendly consultation between Licensor and Licensee. In the
event that they are unable to settle any dispute within sixty (60) days of its
submission in writing by one Party to the other, then such dispute shall be
submitted for arbitration to the International Chamber of Commerce (“ICC”) in
accordance with the ICC Rules of Arbitration in effect at the time of the
arbitration. Arbitration shall be conducted in Singapore, and in the English
language before a tribunal of three (3) arbitrators. All decisions of the
arbitration tribunal shall be final and binding on the Parties and shall be
enforceable in accordance with its terms. The arbitrators shall have the power
(to the fullest extent permitted by law) to render declaratory judgements and to
issue injunctive orders, as well as to award monetary damages. The arbitration
tribunal shall determine the costs of arbitration in its award, and such costs
shall be allocated between the Parties as determined by the arbitration
tribunal. The award may include interest from the date of any damages incurred
for breach or other violation of this Agreement until payment is made, at a rate
determined by the arbitration tribunal. Notwithstanding the foregoing, the
Parties shall have the right to bring judicial proceedings to obtain preliminary
injunctive relief at any time before or during the pendency of arbitration
proceedings, provided that such preliminary injunctive relief shall be subject
to final arbitral decisions.

 

17. MISCELLANEOUS

 

17.1 Non-Waiver. Any waiver of any term or condition of this Agreement must be
in a writing signed by the Party sought to be charged with such waiver referring
specifically to the term or condition to be waived, and no such waiver shall be
deemed to constitute the waiver of any other breach of the same or of any other
term or condition of this Agreement.

 

17.2 Force Majeure. Failure or delay of any Party in performance of its
obligations under this Agreement shall not subject such Party to any liability
to the other Parties or place it in breach of any term or condition of this
Agreement to the extent such failure or delay is caused by riot, civil
commotions, wars, hostilities between nations, governmental laws, orders or
regulations, embargoes, actions by the government or any agency thereof, acts of
God, storms, fires, accidents, strikes, sabotages, explosions, or other similar
contingencies beyond its reasonable control.

 

17.3 Assignment. Neither this Agreement nor any rights or benefits or
obligations hereunder may be assigned, in whole or in part, by any Party without
the prior written consent of the other Party.

 

17.4 Amendment. No amendment or supplement hereof shall be effective or binding
on any Party unless reduced to writing and executed by the duly authorized
representatives of the Parties.

 

15

 



17.5 Severability. If any provision of this Agreement is determined to be
invalid or void, the remaining provisions shall remain in effect.

 

17.6 Headings. The headings contained in this Agreement are for convenience of
reference only and do not form any part of this Agreement for the purpose of
interpretation or construction of this Agreement.

 

17.7 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties with respect to the subject matter contained herein
and supersedes all previous representations, understandings or agreements, oral
or written, between the Parties.

 

17.8 Schedules. The Schedules attached hereto form an integral part of this
Agreement.

 

17.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one and the same instrument.

 

[Signature page follows.]

 



16

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the day and year first written above.

 

 

Davi Luxury Brand Group Inc. (Licensor)

 

 

 

By: /s/ Parrish Medley

Name: Parrish Medley

Title: Chief Executive Officer

LG Household and Health Care, Ltd. (Licensee)

 

 

 

By: /s/ CHUN-GU KIM

Name: CHUN-GU KIM

Title: Senior Vice President

17

 

 

Schedule A

INTELLECTUAL PROPERTY LIST

 

TRADEMARKS AND TRADEMARK APPLICATIONS

The following is a list of Licensor’s trademarks (the “Trademarks”):

 

1. Registrations or pending applications in the United States for (a) DAVI SKIN,
Reg. No. 3,029,808, Ser. No. 76/549,132; (b) LE GRAND CRU, Reg. No. 4,135,614,
Ser. No. 85/462,875; (c) DAVI, Ser. No. 85/412,103; and (d) DAVI NAPA, Ser. No.
85/412,131.

 

2. Pending applications in Korea for (a) DAVI SKIN, Application No.
40-2011-50724; (b) DAVI, Application No. 40-2011-50722; and (c) DAVI NAPA,
Application No. 40-2011-50723.

 

3. All associated DAVI and/or LE GRAND CRU trademarks (whether registered or
unregistered), trade names, service names, logos and designs, including, without
limitation, all designs, logos, word marks or other uses in commerce that
incorporate, constitute or comprise the names, terms or words “DAVI” and/or “LE
GRAND CRU,” and/or any names, terms, words or other uses in commerce in the
United States and/or in South Korea that are confusingly similar thereto, in
standard characters, specialized characters or otherwise.

 

4. Registration in Japan for “DAVI SKIN,” Reg. No. 4910617.

 

5. Unregistered trademarks in People’s Republic of China (and also in Hong
Kong), Philippines, and Thailand.

18

 

Schedule B

PRODUCT LIST

 

 

Womens

Le Grand Cru Face Cream

Le Grand Cru Intense Regeneration Lotion

Le Grand Cru Eye Treatment

Meritage Anti-Aging Serum

Intensive Eye Treatment

Vine Fresh Spf 30 Lotion

Vine Fresh Spf 15 Lotion

Moscato Purifying Cleanser

Harvest Mist Toner

Crushed Grape Seed Exfoliating Cleanser

 

Men

Le Grand Cru Face Cream

Crushed Grape Seed Exfoliating Cleanser

Reserve Shave Cream

Coastal Vine After Shave Soothing Mist Spray

Coastal Vine After Shave Oil

Multi Action Face Wash

 

-Phytosphere Meritage Antioxidant Complex

 

 

 

19

 

 

Schedule C

PRIOR RIGHTS GRANTED TO THIRD PARTIES

 

(a). Licensor has entered into an agreement pursuant to which it granted
gategroup Singapore Trading PTE Limited a license (i) to manufacture and
distribute certain amenity products to be provided to Korean Air first class and
business class passengers, (ii) to use the “DAVI” and “Davi Skin” word and
design trademarks on those amenity products, and (iii) to exclusively use the
amenity products in Korean Air washrooms and lounges located on Korean Air
aircraft and at Korean Air lounges located at airports.

 

(b). Licensor has granted Gilchrist & Soames, Inc. a license to manufacture
certain the hotel amenity products that bear the DAVI word and design trademarks
on those amenity products, and to exclusively sell and distribute the DAVI
branded products to Peninsula Hotels worldwide.

 

(c). In addition to the license granted pursuant to paragraph (a) of this
Schedule C, Licensor also sells certain Licensed Products to Korean Air for
re-sale by Korean Air in its onboard duty free sales and Sky Shop magazine
programs. The Parties agree that Licensee shall have the right to provide Korean
Air with all Licensed Products that Korean Air may hereafter request for its
aircraft/Sky Shop sales of Licensed Products. Licensor hereby agrees to fully
cooperate with Licensee in transitioning the sale of Licensed Products to
Licensee, including, if necessary, assisting Licensee with the execution of a
distribution agreement between Licensee and Korean Air for in-flight/Sky Shop
sales of the Licensed Products.

 

 

20

 



